Citation Nr: 1759046	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and secondary to service-connected posttraumatic stress disorder (PTSD) and service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicide agents and secondary to service-connected PTSD and service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
The May 2007 rating decision also denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  The Veteran timely filed a notice of disagreement as to the issue.  However, an April 2010 rating decision granted service connection for diabetes mellitus, type II, effective January 11, 2006, with a rating of 20 percent.  As this represents a total grant of the benefit sought on appeal as to the issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).   

The Veteran initially claimed entitlement to service connection for hypertension and hypothyroidism due to herbicide exposure.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension received January 2007.  In the October 2017 Appellate Brief Presentation, the Veteran's representative raised claims for service connection for hypertension and hypothyroidism as secondary to the Veteran's service-connected PTSD and diabetes mellitus, type II.  Separate theories of entitlement to service connection for a particular disability are not separate claims, but are components of the same claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2001).  Therefore, although the Veteran's claims for entitlement to service connection on a secondary basis have not been developed or certified for appeal, they are considered part of the claims for service connection.  As such, the Board has jurisdiction over the issues of entitlement to service connection for hypertension and entitlement to service connection for hypothyroidism on a secondary basis, and they are properly before the Board at this time.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims, in light of the above arguments.

Entitlement to Service Connection for Hypertension

The Veteran contends that he has hypertension that is causally related to his active service or, in the alternative, secondary to his service-connected PTSD or service-connected diabetes mellitus, type II.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Here, the medical evidence of record demonstrates that the Veteran has a current diagnosis for hypertension.  In addition, the Veteran's DD Form 214 indicates that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era.  His exposure to herbicide agents, such as Agent Orange, is therefore conceded.  See 38 C.F.R. § 3.307 (a) (6) (iii) (2017).  Accordingly, the first and second prongs of McLendon have been met.  

As to the third prong of McLendon, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.  

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's hypertension may be related to herbicide exposure.  Therefore, the low threshold of McLendon has been met, and a VA examination is required.  Furthermore, upon remand the VA examiner should be asked to provide an opinion as to secondary service connection for the Veteran's hypertension. 

Entitlement to Service Connection for Hypothyroidism

The Veteran contends that he has hypothyroidism that is causally related to his active service or, in the alternative, secondary to his service-connected PTSD or service-connected diabetes mellitus, type II.  The Veteran has not been provided a VA examination relating to his claim of entitlement to service connection for hypothyroidism.

The medical evidence of record demonstrates that the Veteran has a current diagnosis for hypothyroidism.  In addition, as stated above, the Veteran's DD Form 214 indicates that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era.  His exposure to herbicide agents, such as Agent Orange, is therefore conceded.  See 38 C.F.R. § 3.307 (a) (6) (iii) (2017).  

Although presumptive service connection cannot be granted for the Veteran's thyroid condition, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The Board finds that an opinion should be sought regarding a direct link between the Veteran's hyperthyroidism and his conceded exposure to herbicides in Vietnam.    Furthermore, upon remand the VA examiner should be asked to provide an opinion as to secondary service connection for the Veteran's hypothyroidism.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in active service or is otherwise causally or etiologically related to his active service.  The opinion must specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to in-service herbicide agent exposure.   

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected PTSD and service-connected diabetes mellitus, type II.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service connected disabilities, specifically to include his service-connected PTSD and service-connected diabetes mellitus, type II.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease. 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.  Any opinion given must reflect consideration of the articles from medical journals submitted by the Veteran's representative, which discuss possible etiological links between PTSD and physical conditions, to include hypertension.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypothyroidism.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism had its onset in active service or is otherwise causally or etiologically related to his active service.  The opinion must specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism is due to in-service herbicide agent exposure.   

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected PTSD and service-connected diabetes mellitus, type II.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism was aggravated by his service connected disabilities, specifically to include his service-connected PTSD and service-connected diabetes mellitus, type II.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.  Any opinion given must reflect consideration of the article submitted by the Veteran's representative, which discuss possible etiological links between diabetes mellitus, type II and thyroid conditions.  

3.  This is a complex case.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for hypertension and entitlement to service connection for hypothyroidism may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




